In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 3, 2018

*************************
AMY WYLLIS,                        *                                    UNPUBLISHED
Next Friend of R.S., a Minor       *
                                   *                                    No. 11-764V
                                   *
                       Petitioner, *                                    Special Master Gowen
v.                                 *
                                   *                                    Joint Stipulation; Influenza (Flu);
SECRETARY OF HEALTH                *                                    Guillain-Barré Syndrome (GBS);
AND HUMAN SERVICES,                *                                    Chronic Inflammatory
               *                                                        Demyelinating Polyneuropathy
                       Respondent. *                                    (CIDP).
*************************

Scott William Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for petitioner.
Lisa Ann Watts, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

       On November 14, 2011, Amy Wyllis2 (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program (“Program”) on behalf of her minor daughter, R.S.3 Petition (ECF
No. 1). Petitioner alleged that R.S. developed Guillain-Barré Syndrome (“GBS”) and/or Chronic
Inflammatory Demyelinating Polyneuropathy (“CIDP”) as a result of receiving an influenza (“flu”)
vaccination on October 10, 2010. Id. at ¶ 47.

       On December 3, 2018, the parties filed a joint stipulation in which they stated that a
decision should be entered awarding compensation to petitioner. Stipulation (ECF No. 180).

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
 The petition was filed under petitioner’s marred name, Amy Sternhagen. I issued an order amending the caption
on September 10, 2018, to reflect that petitioner reverted to the use of her maiden name, Amy Wyllis.
3
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”).
Respondent denied that the vaccine caused R.S. to suffer from GBS, CIDP, or any other injury,
and further denies that R.S.’s current disabilities are sequelae of a vaccine-related injury. Id. at ¶
6.

        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

        The joint stipulation awards:

   a.      A lump sum of $274,621.62, which amount represents compensation for first
           year life care expenses ($24,621.62) and pain and suffering ($250,000.00), in the
           form of a check payable to petitioner as guardian/conservator of the estate of
           R.S. for the benefit of R.S. No payments shall be made until petitioner provides
           respondent with documentation establishing that she has been appointed as the
           guardian/conservator of R.S.' s estate;

   b.      A lump sum of $10,237.17, which amount represents reimbursement of a State of
           Michigan lien for services rendered on behalf of R.S., in the form of a check
           payable jointly to petitioner and the State of Michigan, and mailed to:

                           Michigan Department of Health and Human Services
                                     Third Party Liability Division
                                            P.O. Box 30053
                                          Lansing, MI 48909
                                      Medicaid ID#: 0037191527
                                        Attn: Roxanne Schafer

           Petitioner agrees to endorse this check to the State of Michigan.

   c.      A lump sum of $13,420.45, which amount represents reimbursement of a
           Meridian Health Plan, a Medicaid plan, lien for services rendered on behalf of
           R.$., in the form of a check payable jointly to petitioner and

                                               Equian, LLC
                                              P.O. Box 32140
                                         Louisville, KY 40232-2140
                                      Equian's File No.: 600919-110515
                                           Attn: Stephen Snabb

           Petitioner agrees to endorse this check to Equian, LLC.

   d.      A lump sum of $1,712.98, which amount represents reimbursement of a Midwest
           Health Plan, a Medicaid plan, lien for services rendered on behalf of R.S .• in the
           form of a check payable jointly to petitioner and



                                                  2
                                                     Equian, LLC
                                                    P.O. Box 32140
                                               Louisville, KY 40232-2140
                                            Equian's File No.: 688798-111816
                                                 Attn: Stephen Snabb

             Petitioner. agrees to endorse this check to Equian, LLC.

    e.       An amount sufficient to purchase the annuity contract described in paragraph
             10 of the Stipulation, paid to the life insurance company from which the annuity
             will be purchased (the "Life Insurance Company").

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.4

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           3
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

AMY WYLLIS, next friend of                         )   ECF
R.S., a minor,                                     )
                                                   )
                               Petitione·r,        )

               V.                                  )   No. 11-764V
                                                       Special Master
SECRETARY OF HEAL TH                               )   Thomas L. Gowen
AND HUMAN SERVICES,                                )
                                                   )
                               Respondent.         )


                                              STIPULATION

        The parties hereby stipulate to the following matters:

        I. Amy Wyllis ("petitioner") 1 on behalf of her minor daughter R.S., filed a petition for

vaccine compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.

§300aa-I0 to 34 (the "Vaccine Program"). The petition seeks compensation for injuries

allegedly related to R.S. 's receipt of the influenza ("flu") v�ccine, which vaccine· is contained in

the Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

        2. R.S. received the flu vaccine on or about October 5, 2010.

        3. The vaccine was a�ministered within the United States.

        4. Petitioner alleges that R.S. suffered from Guillain-Barre Syndrome ("GBS") and/or·

chronic inflammatory demyelinating polyneuropathy ("CIDP"), which were caused by the flu

vaccine. Petitioner further alleges that R.S. suffered the residual effects of her injuries for more

than six months.



1
 The petition was filed under petitioner's married name, Amy Stemhagen. The caption was
amended by the Special Master on September 10, 2018, to reflect that petitioner reverted to the
use of her maiden name, Amy Wyllis, when her divorce was final.
          5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of R.S. as a result of her condition.

          6. Respondent denies that the vaccine causedR.S. to suffer from GBS, CIDP, or any

other injury, and further denies that R.S.'s current disabilities are sequelae of a vaccine-related

injury.

          7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between: them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.
                     \




          8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21( a){l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:
                                                                            .                     .
          a. A lump sum of$274,621.62, which amount represents compensation for first year life
          care expenses ($24,621.62) and pain and suffering ($250,000.00), in the form of a check
          payable to petitioner as guardian/conservator of the estate of R.S. for the benefit ofR.S.
          No payments shall be made until petitioner provides respondent with documentation
          establishing that she has been appointed as the guardian/conservator of R.S.' s estate;

          b. A lump sum of$10,237.17, which amount represents reimbursement of a State of
          Michigan lien for services rendered on behalf of R.S., in the fonn of a check payable
          jointly to petitioner and the State of Michigan, and mailed to:

                         Michigan Department of Health and Human Services
                                   Third Party Liability Division
                                          P.O. Box 30053
                                        Lansing, MI 48909
                                    Medicaid ID#: 0037191527
                                      Attn:Roxanne Schafer

          Petitioner agrees to endorse this check to the State of Michigan.

          c. A lump sum of$13,420.45, which amount represents reimbursement of a Meridian
          Health Plan, a Medicaid plan, lien for services rendered on behalf of R.$., in the form of
          a check payable jointly to petitioner and



                                                    2
                                         Equian, LLC
                                        P.O. Box 32140
                                  Louisville, KY 40232-2140
                               Equian's File No.: 600919-110515
                                     Attn: Stephen Snabb

       Petitioner agrees to endorse this check to Equian, LLC.

       d. A lump sum of $1,712.98, which amount represents reimbursement of a Midwest
       Health Plan, a Medicaid plan, lien for services rendered on behalf of R.S.• in the form of
       a check payable jointly to petitioner and

                                         Equian, LLC
                                        P.O. Box 32140
                                  Louisville, KY 40232-2140
                               Equian's File No.: 688798-111816
                                     Attn: Stephen Snabb

       Petitioner. agrees to endorse this check to Equian, LLC.

       e. An amount sufficient to purchase the annuity contract described in paragraph 10
       below, paid to the life insurance company from which the annuity will be purchased (the
       "Life Insurance Company").

       9. The Life Insurance Company must have a minimum of $250,000,000.00 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the following ratings from two of the following rating organizations:

       a.      A.M. Best Company: A++, A+, A+�, A+p, A+r, or A+s;

       b.      Moody's Investor Service Claims Paying Rating: Aa3. Aa2, Aal , or Aaa;

       c.      Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

       d.     Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
              AA-, AA, AA+, or AAA.

       I 0. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of R.S., pursuant to which the Life Insurance

Company will agree to make payments periodically to petitioner, as the court-appointed



                                                 3